       Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 1 of 10




                  UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                     :
                                                  :
                                  Plaintiff       :    CIVIL ACTION - LAW
                                                  :
         v.                                       :
                                                  :
SUSQUEHANNA COUNTY,                               :    NO. 3:17-CV-2183-MEM
                                                  :
                                Defendant         :


          DEFENDANT SUSQUEHANNA COUNTY’S PROPOSED
                      JURY INSTRUCTIONS


    1. Preliminary Instructions — Credibility of Witnesses

       In deciding what the facts are, you may have to decide what testimony you
believe and what testimony you do not believe. You are the sole judges of the
credibility of the witnesses. “Credibility” means whether a witness is worthy of
belief. You may believe everything a witness says or only part of it or none of it.
In deciding what to believe, you may consider a number of factors, including the
following:
             (1) the opportunity and ability of the witness to see or hear or know
      the things the witness testifies to;
              (2) the quality of the witness's understanding and memory;

              (3) the witness's manner while testifying;

           (4) whether the witness has an interest in the outcome of the case or
      any motive, bias or prejudice;

            (5) whether the witness is contradicted by anything the witness said or
      wrote before trial or by other evidence;
             (6) how reasonable the witness's testimony is when considered in the
      light of other evidence that you believe; and
                                              1
        Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 2 of 10




              (7) any other factors that bear on believability.




Approved________ Denied_______ Approved as Modified_______

Authority: Model Third Circuit Instructions, 1.7 Preliminary Instructions—Credibility of
Witnesses

Plaintiff’s Counsel concur




                                           2
        Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 3 of 10




     2. Preliminary Instructions — Preponderance of the Evidence

       This is a civil case. Robert Stoud is the party who brought this lawsuit.
Susquehanna County is the party against whom the lawsuit was filed. Robert Stoud
has the burden of proving his case by what is called the preponderance of the
evidence. That means Robert Stoud has to prove to you, in light of all the
evidence, that what he claims is more likely so than not so. To say it differently: if
you were to put the evidence favorable to Robert Stoud and the evidence favorable
to Susquehanna County on opposite sides of the scales, Robert Stoud would have
to make the scales tip somewhat on his side. If Robert Stoud fails to meet this
burden, the verdict must be for Susquehanna County. If you find after considering
all the evidence that a claim or fact is more likely so than not so, then the claim or
fact has been proved by a preponderance of the evidence.
       In determining whether any fact has been proved by a preponderance of
evidence in the case, you may, unless otherwise instructed, consider the testimony
of all witnesses, regardless of who may have called them, and all exhibits received
in evidence, regardless of who may have produced them.
       On certain issues, called affirmative defenses, Susquehanna County has the
burden of proving the elements of the defense by a preponderance of the evidence.
I will instruct you on the facts that will be necessary for you to find on this
affirmative defense. An affirmative defense is proven if you find, after considering
all evidence in the case, that Susquehanna County has succeeded in proving that
the required facts are more likely so than not so.

        You may have heard of the term “proof beyond a reasonable doubt.” That is
a stricter standard of proof and it applies only to criminal cases. It does not apply in
civil cases such as this. So you should put it out of your mind.




Approved________ Denied_______ Approved as Modified_______

Authority: Model Third Circuit Instructions, 1.10 Preliminary Instructions— Preponderance of
the Evidence

Plaintiff’s Counsel concur




                                             3
          Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 4 of 10




      3. Elements of a Title VII Claim — Retaliation Model

       Robert Stoud claims that Susquehanna County discriminated against him
because of Stoud’s investigation and report of a sexual harassment claim and/or his
filing of an EEOC complaint.

      To prevail on this claim, Stoud must prove all of the following by a
preponderance of the evidence:

First: Stoud investigated and report of a sexual harassment claim and/or filed an
EEOC complaint.

Second: Stoud was subjected to a materially adverse action at the time, or after, the
protected conduct took place.

Third: There was a causal connection between the alleged harassment and Stoud’s
investigation and report of a sexual harassment claim and/or his filing of an EEOC
complaint.

       Concerning the first element, Stoud need not prove the merits of his
investigation and report of a sexual harassment claim and/or his filing of an EEOC
complaint, but only that he was acting under a reasonable, 1 good faith belief that
Stoud’s or someone else’s right to be free from discrimination on the basis of sex
was violated.

      Concerning the second element, the term “materially adverse” means that
Stoud must show the alleged harassment was serious enough that it well might
have discouraged a reasonable worker from the investigation and report of a sexual
harassment claim and/or filing of an EEOC complaint
       Concerning the third element, that of causal connection, that connection may
be shown in many ways. For example, you may or may not find that there is a
sufficient connection through timing, that is Susquehanna’s action followed shortly
after it became aware of Stoud’s investigation and report of a sexual harassment
claim and/or his filing of an EEOC complaint. Causation is, however, not
necessarily ruled out by a more extended passage of time. Causation may or may
not be proven by antagonism shown toward Stoud or a change in demeanor toward
Stoud.

         Ultimately, you must decide whether Stoud’s investigation and report of a
1
  See the Comment for a discussion of the allocation of responsibility for determining the reasonableness of the
plaintiff’s belief.

                                                         4
        Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 5 of 10




sexual harassment claim and/or his filing of an EEOC complaint had a
determinative effect on the alleged harassment. “Determinative effect” means that
if not for Stoud’s investigation and report of a sexual harassment claim and/or his
filing of an EEOC complaint the alleged harassment would not have occurred.
Approved________ Denied_______ Approved as Modified_______

Authority: Model Third Circuit Instructions, 5.1.7 Elements of a Title VII Claim — Retaliation
Model

Plaintiff’s Counsel concur




                                              5
       Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 6 of 10




    4. Title VII Damages — Compensatory Damages — General Instruction
       I am now going to instruct you on damages. Just because I am instructing
you on how to award damages does not mean that I have any opinion on whether
or not Susquehanna County should be held liable.
       If you find by a preponderance of the evidence that Susquehanna County
intentionally discriminated against Robert Stoud by allowing a hostile work
environment, then you must consider the issue of compensatory damages. You
must award Robert Stoud an amount that will fairly compensate him for any injury
he actually sustained as a result of Susquehanna County’s conduct. The damages
that you award must be fair compensation, no more and no less. The award of
compensatory damages is meant to put Robert Stoud in the position he would have
occupied if the discrimination had not occurred. Robert Stoud has the burden of
proving damages by a preponderance of the evidence.
      Robert Stoud must show that the injury would not have occurred without
Susquehanna County’s act. Robert Stoud must also show that Susquehanna
County’s act played a substantial part in bringing about the injury, and that the
injury was either a direct result or a reasonably probable consequence of
Susquehanna County’s act. This test — a substantial part in bringing about the
injury — is to be distinguished from the test you must employ in determining
whether Susquehanna County’s acts were motivated by discrimination. In other
words, even assuming that Susquehanna County’s acts were motivated by
discrimination, Robert Stoud is not entitled to damages for an injury unless
Susquehanna County’s discriminatory acts actually played a substantial part in
bringing about that injury.

      In determining the amount of any damages that you decide to award, you
should be guided by common sense. You must use sound judgment in fixing an
award of damages, drawing reasonable inferences from the facts in evidence. You
may not award damages based on sympathy, speculation, or guesswork.

      You may award damages for any pain, suffering, inconvenience, mental
anguish, or loss of enjoyment of life that Robert Stoud experienced as a
consequence of Susquehanna County’s allowing a hostile work environment. No
evidence of the monetary value of such intangible things as pain and suffering has
been, or need be, introduced into evidence. There is no exact standard for fixing
the compensation to be awarded for these elements of damage. Any award you

                                        6
       Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 7 of 10




make should be fair in light of the evidence presented at the trial.

       I instruct you that in awarding compensatory damages, you are not to award
damages for the amount of wages that Robert Stoud would have earned, either in
the past or in the future, if he had continued in employment with Susquehanna
County. These elements of recovery of wages that Robert Stoud would have
received from Susquehanna County are called “back pay” and “front pay”. Under
the applicable law, the determination of “back pay” and “front pay” is for the
court.

      You may award damages for monetary losses that Robert Stoud may suffer
in the future as a result of Susquehanna County’s allowing a hostile work
environment.
      As I instructed you previously, Robert Stoud has the burden of proving
damages by a preponderance of the evidence. But the law does not require that
Robert Stoud prove the amount of his losses with mathematical precision; it
requires only as much definiteness and accuracy as circumstances permit.

       You are instructed that Robert Stoud has a duty under the law to "mitigate"
his damages--that means that Robert Stoud must take advantage of any reasonable
opportunity that may have existed under the circumstances to reduce or minimize
the loss or damage caused by Susquehanna County. It is Susquehanna County’s
burden to prove that Robert Stoud has failed to mitigate. So if Susquehanna
County persuades you by a preponderance of the evidence that Robert Stoud failed
to take advantage of an opportunity that was reasonably available to him then you
must reduce the amount of Robert Stoud’s damages by the amount that could have
been reasonably obtained if he had taken advantage of such an opportunity.
        In assessing damages, you must not consider attorney fees or the costs of
litigating this case. Attorney fees and costs, if relevant at all, are for the court and
not the jury to determine. Therefore, attorney fees and costs should play no part in
your calculation of any damages.


Approved________ Denied_______ Approved as Modified_______

Authority: Model Third Circuit Instructions, 5.4.1 Title VII Damages—Compensatory Damages
— General Instruction

Plaintiff’s Counsel object

                                            7
        Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 8 of 10




     5. Title VII Damages — Nominal Damages

       If you return a verdict for Robert Stoud, but Robert Stoud has failed to prove
actual injury and therefore is not entitled to compensatory damages, then you must
award nominal damages of $ 1.00.

       A person whose federal rights were violated is entitled to a recognition of
that violation, even if he suffered no actual injury. Nominal damages (of $1.00)
are designed to acknowledge the deprivation of a federal right, even where no
actual injury occurred.

        However, if you find actual injury, you must award compensatory damages
(as I instructed you), rather than nominal damages.




Approved________ Denied_______ Approved as Modified_______

Authority: Model Third Circuit Instructions, 5.4.5 Title VII Damages — Nominal Damages

Plaintiff’s Counsel concur




                                        Respectfully submitted,
                                     KREDER BROOKS HAILSTONE LLP


220 Penn Avenue, Suite 200
Scranton, PA 18503                 By /s/ A. James Hailstone
(570) 346-7922                     A. James Hailstone
                                   Attorney I.D. #80055
                                   Attorneys for Susquehanna County



                                             8
       Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 9 of 10




                         CERTIFICATE OF SERVICE

AND NOW, this 18th day of September, 2020, A. James Hailstone, a member of
the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing
Proposed Jury Instructions with the Clerk of the United States District Court for
the Middle District of Pennsylvania using the CM/ECF system which sent
notification of such filing to the following Filing Users at the following e-mail
address(es):

Gerard M. Karam, Esquire
Mazzoni, Karam, Petorak & Valvano
321 Spruce Street, Suite 201
Scranton, PA 18503
570-348-0776
gkaram18@msn.com
ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant




                                         9
Case 3:17-cv-02183-MEM Document 86 Filed 09/18/20 Page 10 of 10




                              10
